UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6842



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANNETTE LITTLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-98-50-13-V; CA-05-91)


Submitted:   October 18, 2005             Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Annette Little, Appellant Pro Se. Douglas Scott Broyles, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Annette Little seeks to appeal the district court’s order

dismissing her motion to correct an illegal sentence.            We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

period under Fed. R. App. P. 4(a)(6).              This appeal period is

“mandatory and jurisdictional.”          Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

March 16, 2005.    The notice of appeal was filed on May 25, 2005.*

Because Little failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny her

motion for a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  DISMISSED

      *
      Little’s notice of appeal was post-marked May 23, 2005, and
she did not make a declaration in compliance with 28 U.S.C. § 1746
(2000) or by a notarized statement setting forth the date of any
earlier deposit with prison authorities. See Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266 (1988).

                                  - 2 -